Title: To Benjamin Franklin from J. F. Frin & Co., 22 May 1782
From: J.F. Frin & Co.
To: Franklin, Benjamin


Monsieur
Paris 22 mai 1782
Nous avons l’honneur de vous remettre ci joint une 4e. de change en votre propre Traite du 23 Juillet 1781 à 10 jours de vue sur M Richard Backe [Bache] de Philadelphie laquelle, ainsi qu’il est dit au dos d’icelle, doit etre payée en france; nous vous prions, Monsieur, de vouloir bien l’accepter & de nous la faire repasser ensuite; Cette Te [Traite] est de 600 l.t. à l’ordre de M Thomassin qui nous a chargés d’y faire remplir cette formalité.

Nous avons l’honneur d’etre avec la considération qui vous est due Monsieur Vos trés humbles et trés obéissans serviteurs
J. F. FRIN ET Compe.Banquiers Ruë Du Carouzel
M le Dteur Francklin à Passy./.
 
Addressed: A Monsieur / Monsieur Le Docteur Francklin / A Passy
Notations in different hands: J. F Frin 22 May 1782. / Repe le 26.
